UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-21504 Advent/Claymore Enhanced Growth & Income Fund (Exact name of registrant as specified in charter) 1271 Avenue of the Americas, 45th Floor, New York, NY 10020 (Address of principal executive offices) (Zip code) Robert White, Treasurer 1271 Avenue of the Americas, 45th Floor, New York, NY 10020 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 482-1600 Date of fiscal year end:October 31 Date of reporting period:April 30, 2011 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE,Washington, DC 20549-1090. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Reports to Stockholders. The registrant's semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: www.guggenheimfunds.com/lcm your bridge to the LATEST, most up-to-date INFORMATION about the Advent/Claymore Enhanced Growth & Income Fund The shareholder report you are reading right now is just the beginning of the story. Online at www.guggenheimfunds.com/lcm, you will find: · Daily, weekly and monthly data on share prices,net asset values, distributions, and more · Portfolio overviews and performance analyses · Announcements, press releases and special notices · Fund and adviser contact information Advent Capital Management and Guggenheim Funds are continually updating and expanding shareholder information services on the Fund’s website in an ongoing effort to provide you with the most current information about how your Fund’s assets are managed, and the results of our efforts. It is just one more small way we are working to keep you better informed about your investment in the Fund. 2 l Semiannual Report l April 30, 2011 LCM l Advent/Claymore Enhanced Growth & Income Fund Dear Shareholder | We thank you for your investment in the Advent/Claymore Enhanced Growth & Income Fund (the “Fund”). This report covers the Fund’s performance for the semiannual fiscal period ended April 30, 2011. Advent Capital Management, LLC serves as the Fund’s Investment Manager. Based in New York, New York, with additional investment personnel in London, England, Advent is a credit-oriented firm specializing in the management of global convertible, high-yield and equity securities across three lines of business—long-only strategies, hedge funds and closed-end funds. As of March 31, 2011, Advent managed approximately $6.4 billion in assets. Guggenheim Funds Investment Advisors, LLC (“GFIA”) serves as the investment adviser to the Fund. GFIA is a subsidiary of Guggenheim Partners, LLC, a global diversified financial services firm with more than $100 billion in assets under management and supervision. The Fund’s primary investment objective is to seek current income and current gains from trading securities, with a secondary objective of long-term capital appreciation. Under normal market conditions, the Fund invests at least 70% of its managed assets in a diversified portfolio of equity securities and convertible securities of U.S. and non-U.S. issuers and up to 30% of assets in non-convertible high yield securities. Additionally, the Fund intends to engage in a strategy of writing (selling) covered call options on at least 50% of the securities held in the portfolio of the Fund (but not necessarily on 50% of total investments), thus generating option writing premiums. Advent seeks international investment opportunities in each asset class, with an emphasis on large multinational companies. Appreciation potential is provided by investments in convertibles and common stock, while the allocation to high-yield securities is primarily a source of income. The balance between convertible securities, equities and high-yield securities and the degree to which the Fund engages in a covered call strategy will vary from time to time based on security valuations, interest rates, equity market volatility and other economic and market factors. This ability to move among the three asset classes is quite beneficial to the Fund’s ability to balance return and risk. All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. For the six-month period ended April 30, 2011, the Fund generated a total return based on market price of 12.26% and a return of 12.43% based on NAV. As of April 30, 2011, the Fund’s market price of $12.22 represented a discount of 6.36% to NAV of $13.05. As of October 31, 2010, the Fund’s market price of $11.38 represented a discount of 6.03% to NAV of $12.11. The market value of the Fund’s shares fluctuates from time to time, and it may be higher or lower than the Fund’s NAV. The Fund paid quarterly dividends of $0.264 in November 2010 and February 2011. The most recent dividend represents an annualized distribution rate of 8.64% based on the Fund’s most recent market price of $12.22 as of April 30, 2011. There is no guarantee of any future distributions or that the current returns and distribution rate will be maintained. We encourage shareholders to consider the opportunity to reinvest their distributions from the Fund through the Dividend Reinvestment Plan (“DRIP”), which is described in detail on page 34 of this report. When shares trade at a discount to NAV, the DRIP takes advantage of the discount by reinvesting the quarterly dividend distribution in common shares of the Fund Semiannual Report l April 30, 2011 l 3 LCM l Advent/Claymore Enhanced Growth & Income Fund l Dear Shareholder continued purchased in the market at a price less than NAV. Conversely, when the market price of the Fund’s common shares is at a premium above NAV, the DRIP reinvests participants’ dividends in newly-issued common shares at NAV, subject to an IRS limitation that the purchase price cannot be more than 5% below the market price per share. The DRIP provides a cost-effective means to accumulate additional shares and enjoy the benefits of compounding returns over time. The DRIP effectively provides an income averaging technique, which causes shareholders to accumulate a larger number of Fund shares when the market price is depressed than when the price is higher. The Fund is managed by a team of experienced and seasoned professionals led by myself in my capacity as Chief Investment Officer (as well as President and Founder) of Advent Capital Management, LLC. We encourage you to read the following Questions & Answers section, which provides more information about the factors that impacted the Fund’s performance. We thank you for your investment in the Fund and we are honored that you have chosen the Advent/Claymore Enhanced Growth & Income Fund as part of your investment portfolio. For the most up-to-date information on your investment, please visit the Fund’s website at www.guggenheimfunds.com/lcm. Sincerely, Tracy V. Maitland President and Chief Executive Officer of the Advent/Claymore Enhanced Growth & Income Fund May 31, 2011 4 l Semiannual Report l April 30, 2011 LCM l Advent/Claymore Enhanced Growth & Income Fund Questions & Answers | Advent/Claymore Enhanced Growth & Income Fund (the “Fund”) is managed by a team of seasoned professionals at Advent Capital Management, LLC (“Advent” or the “Investment Manager”), led by Tracy V. Maitland, Advent’s President and Chief Investment Officer. In the following interview, the management team discusses the equity, convertible securities and high-yield markets and the performance of the Fund during the six-month period ended April 30, 2011. 1. Please describe the Fund’s objectives and management strategies. The Fund’s primary investment objective is to provide current income and current gains from trading in securities, with a secondary objective of long-term capital appreciation. Under normal market conditions, the Fund invests at least 70% of its assets in a diversified portfolio of equity securities and convertible securities of U.S. and non-U.S. issuers and up to 30% of its managed assets in non-convertible high yield securities. Additionally, the Fund engages in an option strategy of writing (selling) covered call options on at least 50% of the securities held in the portfolio (but not necessarily on 50% of the total investments), thus generating option writing premiums. Advent seeks international investment opportunities in each asset class, with an emphasis on large multinational companies. Capital appreciation potential is provided by investments in convertibles and common stock, while the allocation to high-yield securities is primarily a source of income. The Fund uses financial leverage (borrowing) to finance the purchase of additional securities that provide increased income and potentially greater appreciation potential for common shareholders than could be achieved from an unleveraged portfolio. The Fund currently uses financial leverage through a credit facility with BNP Paribas, a major global bank. Although the use of financial leverage by the Fund may create an opportunity for increased return for common shareholders, it also results in additional risks and can magnify the effect of any losses. If the income and gains earned on securities purchased with the financial leverage proceeds are greater than the cost of the financial leverage, the common shareholders’ return will be greater than if financial leverage had not been used. Conversely, if the income or gains from the securities purchased with the proceeds of financial leverage are less than the cost of the financial leverage, common shareholders’ return will be less than if financial leverage had not been used. There is no assurance that a financial leverage strategy will be successful. 2. Please tell us about the economic and market environment over the last six months. The period was generally characterized by steadily improving economic activity worldwide. Although recent economic data has been mixed, there is increasing evidence that the recovery in the U.S. is becoming more self-sustaining. Production data has been firm, and surveys of purchasing managers indicate further strength in industrial production. Recent employment figures have been encouraging, suggesting the strongest pace of net hiring so far in this recovery. Overall, it appears that the pace of growth in the U.S. will remain below that of past rebounds from deep recessions. Trends are reasonably positive in international markets, although a range of issues are keeping growth modest. These issues include sharply rising commodity prices, imbalances in global consumption and saving patterns, unsustainable fiscal positions in many developed economies, and potential overheating in emerging economies, particularly China. Finally, several unusual events in recent months, including the Japanese earthquake and political protests in the Middle East, had the effect of spiking the price of oil. Despite uncertainties created by these issues, world equity markets have demonstrated considerable resilience. For the six months ended April 30, 2011, the S&P 500 Index, which is generally regarded as a good indicator of the broad U.S. stock market, returned 16.36%. Return of the MSCI EAFE Index, which measures performance of stock markets in developed markets of Europe, Australasia and the Far East, was 12.98%, and return of the MSCI Emerging Markets Index was 9.84%. Interest rates continued to be very low during the period. In the bond market, lower quality issues performed much better than the securities with the highest credit ratings, reflecting investors’ increasing willingness to embrace credit risk as they search for yield. Return of the Barclays U.S. Aggregate Bond Index (the “Barclays Aggregate”), which measures return of the U.S. bond market as a whole, was 0.02%. Return of the Merrill Lynch High Yield Master II Index, which measures performance of the U.S. high-yield bond market, was 6.14% for the six months ended April 30, 2011. Benefitting from strength in the equity market as well as investors’ interest in current income, convertible securities performed well: return of the Merrill Lynch All U.S. Convertibles Index was 11.55% and return of the Merrill Lynch Global 300 Convertibles Index was 9.68%. 3. How did the Fund perform in this environment? All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. For the six-month period ended April 30, 2011, the Fund generated a total return based on market price of 12.26% and a return of 12.43% based on NAV. As of April 30, 2011, the Fund’s market price of $12.22 represented a discount of 6.36% to NAV of $13.05. As of October 31, 2010, the Fund’s market price of $11.38 represented a discount of 6.03% to NAV of $12.11. For comparison, the CBOE S&P 500 2% OTM BuyWrite Index (BXY), an index that measures performance of 2% out-of-the-money S&P 500 Index call options, returned 13.27% over the same period. The market value and NAV of the Fund’s shares fluctuate from time to time, and the Fund’s market value may be higher or lower than its NAV. The Investment Manager believes that, over Semiannual Report l April 30, 2011 l 5 LCM l Advent/Claymore Enhanced Growth & Income Fund l Questions & Answers continued the long term, the progress of the NAV will be reflected in the market price return to shareholders. 4. How was the Fund’s portfolio allocated among asset classes over the last six months, and what has this meant for performance? The Fund was designed to be diversified among asset classes but to also have the flexibility to reallocate assets, as appropriate. Investments are allocated globally among stocks, convertible securities and high-yield bonds. At the end of the previous fiscal year, October 31, 2010, 61.7% of the Fund’s total investments were in convertible securities; of this, 43.0% was in convertible bonds and 18.7% in convertible preferreds. At that time, 13.8% of the Fund’s total investments were invested in common stocks, 17.0% in high yield bonds, and 7.5% in other investments including exchange-traded funds and warrants. As of April 30, 2011, the exposure to convertibles as a percentage of total investments was 59.6%, with 37.7% in convertible bonds and 21.9% in convertible preferreds. As of April 30, 2011, 14.8% of the Fund’s total investments were in common stocks,16.0% in high yield bonds, and 9.6% in other investments including preferred stocks, exchange-traded funds and warrants. In a strong stock market environment, the Fund’s increased exposure to equities was beneficial for performance. 5. Which investment decisions had the greatest effect on the Fund’s performance? The Fund benefited from emphasis on economically sensitive industry sectors that performed well. The health care industry group also performed well during the period; the Fund was underweight relative to major market indices in health care, but some of its best performing holdings were health care companies, including Omnicare Capital Trust II, a pharmaceutical services company, and HealthSouth Corp., a provider of inpatient rehabilitative healthcare services (0.7% and 0.5%, respectively, of long-term investments at period end). Although international holdings represent approximately 22.2% of the Fund’s portfolio, most of the top performing names were U.S. companies. Among the best performing holdings were several energy companies, including Apache Corp. (1.4% of long-term investments at period end) and Whiting Petroleum Corporation (not held in the portfolio at period end), both of which are oil and natural gas exploration and development companies; Suncor Energy, Inc. (0.5% of long-term investments at period end), a Canadian oil sands company; and Peabody Energy Corp. (0.7% of long-term investments at period end), a coal company. Other contributors included common stock of Honeywell International, Inc. (0.8% of long-term investments at period end), a diversified technology and manufacturing company; a convertible bond of Navistar International Corp. (0.5% of long-term investments at period end), which manufactures trucks and engines; a convertible issue of Trinity Industries, Inc. (0.8% of long-term investments at period end), a producer of railcars and other industrial transportation products; common stock and convertible bonds of Textron, Inc. (1.0% of long-term investments at period end), a diversified company with a global network of aircraft, defense, industrial and finance businesses; and common stock of General Electric Company (1.0% of long-term investments at period end), a diversified technology, media and financial services company. Other contributors included convertible preferred stocks of several financial firms including Citigroup, Inc., KeyCorp, Synovus Financial Corp., Bank of America Corp. and MetLife, Inc. (1.5%, 0.8%, 1.3%, 1.2% and 1.8%, respectively, of long-term investments at period end). Holdings that detracted from performance included participants in the housing industry such as Hovnanian Enterprises, Inc., a home builder; USG Corp., a manufacturer and distributor of building materials; and MGIC Investment Corp., a large mortgage insurer (0.4%, 0.4% and 0.1%, respectively, of long-term investments at period end). Other laggards were several technology names including Google, Inc. (1.1% of long-term investments at period end), a provider of online search services; Nokia Corporation (not held in the portfolio at period end), which manufactures mobile phones; and technology hardware manufacturer Hewlett-Packard Company (not held in the portfolio at period end). 6. What was the impact of the Fund’s covered call strategy? The income generated by the covered call strategy added very modestly to the Fund’s return. It was an odd period for a covered call strategy in that there were brief bursts of high market volatility, which is a good environment for writing covered calls, and long stretches of low volatility. For the most part, volatility was not sufficient to provide attractive premiums for writing covered calls. The CBOE Volatility index, a measure of market volatility commonly known as the VIX, fell from 21.2 at the end of October 2010 to 14.8 at end of April 2011. The Fund intends to write covered call options on at least 50% of the securities held in the portfolio (but not necessarily on 50% of total investments) and these call options will generally be written 10% to 15% out of the money. As of April 30, 2011, options were written against approximately 52% of the positions in the Fund, but in many cases the calls were written against a relatively small proportion of the holding. During this period, the premiums available for writing covered calls were frequently not attractive relative to the sacrifice of participation in the upside potential of the stocks. The Fund’s covered call overlay serves mainly to help meet distribution goals and, to a lesser extent, to help maintain the Fund’s NAV during market setbacks. Option premiums, dividends, interest and capital appreciation are all part of the total return. Most of the covered call writing centers on the Fund’s U.S. equity and convertible investments, because the U.S. has a 6 l Semiannual Report l April 30, 2011 LCM l Advent/Claymore Enhanced Growth & Income Fund l Questions & Answers continued broad and deep options market, while many international companies that we find attractive lack listed options. Although the Fund has the ability to write calls on the entire portfolio, covered calls are generally written on no more than 60–65% of the total portfolio. Calls are usually written on just a portion of a position so that if the price of the security rises substantially and the call is exercised, a portion of the position is still maintained. Calls with varying maturities and strike prices are typically tiered so that not all expire at the same time or are exercised at the same price. What is a covered call? A call is an option (or contract) that gives its holder the right, but not the obligation, to buy shares of the underlying security at a specified price on or before a pre-determined expiration date. After this predetermined date, the option and its corresponding rights expire. A covered call is when the seller of the call option also owns the security on which the call is written. Covered call strategies are generally used as a hedge—to limit losses by obtaining premium income from the sale of calls, while still maintaining some of the upside potential. 7. What is the current outlook for the markets and the Fund? The Fund’s management team continues to see opportunities in equities, convertible securities and high yield bonds. A major advantage of this Fund is its ability to invest in multiple asset classes, adjusting the asset mix according to the opportunities available in various markets around the world. As the equity market rises, as it has in recent months, the equity sensitivity of a portfolio of convertible securities increases. When the equity markets are weak, convertibles’ declining sensitivity and interest income mitigate the downside risk. Advent believes that, over the long term, careful security selection and asset allocation will help the Fund’s performance by providing favorable returns in rising markets and a level of income that can help provide some protection for overall returns during down markets. Index Definitions Indices are unmanaged and it is not possible to invest directly in an index. S&P 500 Index is a capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. The MSCI EAFE Index is a free float-adjusted market capitalization weighted index designed to reflect the movements of stock markets in developed countries of Europe and the Pacific Basin. The index is calculated in U.S. dollars and is constructed to represent about 60% of market capitalization in each country. The MSCI Emerging Markets Index is a free float-adjusted market capitalization weighted index that is designed to measure equity market performance in the global emerging markets. The Merrill Lynch All U.S. Convertibles Index is comprised of approximately 500 issues of convertible bonds and preferred stock of all qualities. The Barclays Capital U.S. Aggregate Bond Index covers the U.S. dollar-denominated, investment-grade, fixed rate, taxable bond market of SEC-registered securities. The Index includes bonds from the Treasury, government-related, corporate, mortgage-backed securities (agency fixed-rate and hybrid ARM passthroughs), asset-backed securities and collateralized mortgage-backed securities sectors. Merrill Lynch High Yield Master II Index is a commonly used benchmark index for high yield corporate bonds. It is a measure of the broad high yield market. The CBOE S&P 500 2% OTM BuyWrite Index (BXY) uses the same methodology as the widely accepted CBOE S&P 500 BuyWrite Index (BXM), but the BXY Index is calculated using out-of-the-money S&P 500 Index (SPX) call options, rather than at-the-money SPX call options. The BXY strategy diversifies the buy-write opportunities currently provided by the BXM. The BXY Index yields lower monthly premiums in return for a greater participation in the upside moves of the S&P 500. VIX is the ticker symbol for the Chicago Board Options Exchange Market Volatility Index, a popular measure of the implied volatility of S&P 500 index options. It is a weighted blend of prices for a range of options on the S&P 500 index. Semiannual Report l April 30, 2011 l 7 LCM l Advent/Claymore Enhanced Growth & Income Fund l Questions & Answers continued LCM Additional Risks and Disclosure The views expressed in this report reflect those of the Portfolio Managers only through the report period as stated on the cover. These views are subject to change at any time, based on market and other conditions and should not be construed as a recommendation of any kind. The material may also contain forward-looking statements that involve risk and uncertainty, and there is no guarantee they will come to pass. There can be no assurance that the Fund will achieve its investment objectives. The value of the fund will fluctuate with the value of the underlying securities. Historically, closed-end funds often trade at a discount to their net asset value. The Fund is subject to investment risk, including the possible loss of the entire amount that you invest. Past performance does not guarantee future results. Convertible Securities. The Fund is not limited in the percentage of its assets that may be invested in convertible securities. Convertible securities generally offer lower interest or dividend yields than non-convertible securities of similar quality. The market values of convertible securities tend to decline as interest rates increase and, conversely, to increase as interest rates decline. However, the convertible security’s market value tends to reflect the market price of the common stock of the issuing company when that stock price is greater than the convertible’s “conversion price,” which is the predetermined price at which the convertible security could be exchanged for the associated stock. Synthetic Convertible Securities. The value of a synthetic convertible security will respond differently to market fluctuations than a convertible security because a synthetic convertible security is composed of two or more separate securities, each with its own market value. In addition, if the value of the underlying common stock or the level of the index involved in the convertible component falls below the exercise price of the warrant or option, the warrant or option may lose all value. Equity Securities Risk. Equity risk is the risk that securities held by the Fund will fall due to general market or economic conditions, perceptions regarding the industries in which the issuers of securities held by the Fund participate, and the particular circumstances and performance of particular companies whose securities the Fund holds. Risks Associated with Options on Securities. There are significant differences between the securities and options markets that could result in an imperfect correlation between these markets, causing a given transaction not to achieve its objectives. A decision as to whether, when and how to use options involves the exercise of skill and judgment, and even a well-conceived transaction may be unsuccessful to some degree because of market behavior or unexpected events. As the writer of a covered call option, the Fund forgoes, during the option’s life, the opportunity to profit from increases in the market value of the security covering the call option above the sum of the premium and the strike price of the call, but has retained the risk of loss should the price of the underlying security decline. The writer of an option has no control over the time when it may be required to fulfill its obligation as a writer of the option. Once an option writer has received an exercise notice, it cannot effect a closing purchase transaction in order to terminate its obligation under the option and must deliver the underlying security at the exercise price. Lower Grade Securities. The Fund may invest an unlimited amount in lower grade securities. Investing in lower grade securities (commonly known as “junk bonds”) involves additional risks, including credit risk. Credit risk is the risk that one or more securities in the Fund’s portfolio will decline in price, or fail to pay interest or principal when due, because the issuer of the security experiences a decline in its financial status. Leverage Risk. Certain risks are associated with the leveraging of common stock. Both the net asset value and the market value of shares of common stock may be subject to higher volatility and a decline in value. Foreign Securities and Emerging Markets Risk. Investing in non-U.S. issuers may involve unique risks, such as currency, political, economic and market risk. In addition, investing in emerging markets entails additional risk including, but not limited to (1) news and events unique to a country or region (2) smaller market size, resulting in lack of liquidity and price volatility (3) certain national policies which may restrict the Fund’s investment opportunities. Illiquid Investments. The Fund may invest without limit in illiquid securities. The Fund may also invest without limit in Rule 144A Securities. Although many of the Rule 144A Securities in which the Fund invests may be, in the view of the Investment Manager, liquid, if qualified institutional buyers are unwilling to purchase these Rule 144A Securities, they may become illiquid. Illiquid securities may be difficult to dispose of at a fair price at the times when the Fund believes it is desirable to do so. The market price of illiquid securities generally is more volatile than that of more liquid securities, which may adversely affect the price that the Fund pays for or recovers upon the sale of illiquid securities. In addition to the risks described above, the Fund is also subject to: Interest Rate Risk, Credit Risk, Call Risk, Currency Risks, Management Risk, Strategic Transactions, Anti-Takeover Provisions, and Market Disruption Risk. Please see www.guggenheimfunds.com/lcm for a more detailed discussion about Fund risks and considerations. 8 l Semiannual Report l April 30, 2011 LCM l Advent/Claymore Enhanced Growth & Income Fund Fund Summary | As of April 30, 2011 (unaudited) Fund Statistics Share Price Common Share Net Asset Value Premium/Discount to NAV -6.36% Net Assets ($000) Total Returns (Inception 1/31/05) Market NAV Six Months 12.26% 12.43% One Year 11.57% 13.08% Three Year - average annual 4.08% 0.97% Five Year - average annual 3.09% 0.95% Since Inception - average annual 1.76% 2.63% % of Long Term Top Ten Industries Investments Banks 9.6% Diversified Financial Services 6.6% Telecommunications 6.4% Insurance 6.2% Oil & Gas 5.5% Mining 4.6% Exchange Traded Fund 4.5% Internet 4.2% Pharmaceuticals 3.6% Computers 3.5% % of Long Term Top Ten Issuers Investments Citigroup, Inc. 3.8% MetLife, Inc. 2.3% General Electric Co. 2.2% JPMorgan Chase & Co. 2.0% Alcatel-Lucent (France) 1.9% Wells Fargo & Co. 1.7% EMC Corp. 1.6% Bank of America Corp. 1.6% Vedanta Resources Jersey II Ltd. (United Kingdom) 1.5% PPL Corp. 1.5% Past performance does not guarantee future results. All portfolio data is subject to change daily. For more current information, please visit www.guggenheimfunds.com/lcm. The above summaries are provided for informational purposes only and should not be viewed as recommendations. Semiannual Report l April 30, 2011 l 9 LCM l Advent/Claymore Enhanced Growth & Income Fund Portfolio of Investments | April 30, 2011 (unaudited) Principal Rating Optional Call Amount Description (S&P)* Coupon Maturity Provisions** Value Long-Term Investments – 125.1% Convertible Bonds – 47.1% Aerospace & Defense – 0.4% $ Kaman Corp.(a)(g) NR 3.25% 11/15/2017 N/A $ 636,250 Agriculture – 1.0% HKD Glory River Holdings Ltd. (Hong Kong) NR 1.00% 07/29/2015 N/A Airlines – 0.8% $ Continental Airlines, Inc. (g) CCC+ 4.50% 01/15/2015 N/A Apparel – 1.1% HKD Yue Yuen Industrial Holdings Ltd. (Bermuda)(b) NR 0.00% 11/17/2011 N/A Auto Manufacturers – 0.7% $ Navistar International Corp. (g)(h) B 3.00% 10/15/2014 N/A Auto Parts & Equipment – 0.6% Meritor, Inc. CCC+ 4.00% 02/15/2027 02/15/19 @ 100 Biotechnology – 2.1% Gilead Sciences, Inc., Series B A- 0.63% 05/01/2013 N/A Illumina, Inc.(a) NR 0.25% 03/15/2016 N/A Building Materials – 1.4% Cemex SAB de CV (Mexico) (g)(h) NR 4.88% 03/15/2015 N/A Cemex SAB de CV (Mexico)(a)(g) NR 3.25% 03/15/2016 N/A Coal – 2.3% Patriot Coal Corp. NR 3.25% 05/31/2013 N/A Peabody Energy Corp.(g) B+ 4.75% 12/15/2041 12/20/36 @ 100 Computers – 2.1% EMC Corp., Series A (g)(h) A- 1.75% 12/01/2011 N/A EMC Corp., Series B (g)(h) A- 1.75% 12/01/2013 N/A Netapp, Inc. NR 1.75% 06/01/2013 N/A SanDisk Corp. (g)(h) BB- 1.50% 08/15/2017 N/A Diversified Financial Services – 2.5% GBP Aberdeen Asset Management PLC, Series ADN (United Kingdom) NR 3.50% 12/17/2014 N/A EUR International Power Finance Jersey II Ltd. (United Kingdom) BB+ 3.25% 07/20/2013 N/A $ Janus Capital Group, Inc.(g) BBB- 3.25% 07/15/2014 N/A Electrical Components & Equipment – 0.6% JPY Nidec Corp. (Japan)(b) NR 0.00% 09/18/2015 N/A Electronics – 1.2% $ AU Optronics Corp. (Taiwan)(b) NR 0.00% 10/13/2015 N/A Engineering & Construction – 1.6% Jaiprakash Associates Ltd. (India)(b)(h) NR 0.00% 09/12/2012 N/A Larsen & Toubro Ltd. (India) NR 3.50% 10/22/2014 N/A See notes to financial statements. 10 l Semiannual Report l April 30, 2011 LCM l Advent/Claymore Enhanced Growth & Income Fund l Portfolio of Investments (unaudited) continued Principal Rating Optional Call Amount Description (S&P)* Coupon Maturity Provisions** Value Environmental Control – 0.7% CNY Sound Global Ltd. (Singapore) NR 6.00% 09/15/2015 N/A $ 1,314,320 Forest Products & Paper – 0.6% $ Sino-Forest Corp. (Canada)(a) BB 4.25% 12/15/2016 N/A Holding Companies-Diversified – 1.0% EUR Industrivarden AB, Series INDU (Sweden) A 2.50% 02/27/2015 N/A Home Builders – 0.6% $ Lennar Corp.(a)(g) B+ 2.75% 12/15/2020 12/20/15 @ 100 Insurance – 1.2% American Equity Investment Life Holding Co.(a) NR 3.50% 09/15/2015 N/A MGIC Investment Corp.(g) CCC+ 5.00% 05/01/2017 N/A Internet – 2.7% Digital River, Inc.(a)(g) NR 2.00% 11/01/2030 11/01/15 @ 100 Equinix, Inc. (g)(h) B- 3.00% 10/15/2014 N/A WebMD Health Corp.(a) NR 2.50% 01/31/2018 N/A Iron & Steel – 0.8% ArcelorMittal (Luxembourg)(g) BBB- 5.00% 05/15/2014 N/A Lodging – 0.7% Home Inns & Hotels Management, Inc. (Cayman Islands)(a) NR 2.00% 12/15/2015 N/A MGM Resorts International(g) CCC+ 4.25% 04/15/2015 N/A Media – 0.9% XM Satellite Radio, Inc.(a)(g) BB- 7.00% 12/01/2014 N/A Mining – 4.0% Newmont Mining Corp., Series A(g)(h) BBB+ 1.25% 07/15/2014 N/A Paladin Energy Ltd., Series PALA (Australia) NR 5.00% 03/11/2013 N/A Vedanta Resources Jersey II Ltd. (United Kingdom) BB 4.00% 03/30/2017 N/A Miscellaneous Manufacturing – 1.7% Textron, Inc., Series TXT (g)(h) BBB- 4.50% 05/01/2013 N/A Trinity Industries, Inc. (g)(h) BB- 3.88% 06/01/2036 06/01/18 @ 100 Oil & Gas – 3.8% Chesapeake Energy Corp. (g) BB+ 2.75% 11/15/2035 11/15/15 @ 100 Lukoil International Finance BV (Russia) BBB- 2.63% 06/16/2015 N/A Petrominerales Ltd., Series PMG (Canada) NR 2.63% 08/25/2016 N/A Petroplus Finance Ltd. (Bermuda) B 4.00% 10/16/2015 N/A SM Energy Co. NR 3.50% 04/01/2027 04/06/12 @ 100 Pharmaceuticals – 0.7% Cephalon, Inc. (h) NR 2.50% 05/01/2014 N/A See notes to financial statements. Semiannual Report l April 30, 2011 l 11 LCM l Advent/Claymore Enhanced Growth & Income Fund l Portfolio of Investments (unaudited) continued Principal Rating Optional Call Amount Description (S&P)* Coupon Maturity Provisions** Value Real Estate Investment Trusts – 1.9% $ Annaly Capital Management, Inc.(g) NR 4.00% 02/15/2015 N/A $ 872,813 Host Hotels & Resorts, LP(a)(g)(h) BB+ 3.25% 04/15/2024 06/03/11 @ 100 NorthStar Realty Finance(a) NR 7.50% 03/15/2031 03/15/16 @ 100 Retail – 2.2% HKD Hengdeli Holdings Ltd. (Cayman Islands) NR 2.50% 10/20/2015 N/A $ Sonic Automotive, Inc. (g)(h) B- 5.00% 10/01/2029 10/01/14 @ 100 Semiconductors – 2.0% Intel Corp. (g)(h) A- 3.25% 08/01/2039 N/A Micron Technology, Inc. B+ 1.88% 06/01/2014 N/A ON Semiconductor Corp. (g)(h) BB 2.63% 12/15/2026 12/20/13 @ 100 Telecommunications – 2.8% Arris Group, Inc. NR 2.00% 11/15/2026 11/15/13 @ 100 GBP Cable & Wireless Worldwide PLC (United Kingdom) NR 5.75% 11/24/2014 N/A $ JDS Uniphase Corp. NR 1.00% 05/15/2026 05/20/13 @ 100 Trucking & Leasing – 0.4% Greenbrier Cos., Inc.(a)(g) NR 3.50% 04/01/2018 N/A Total Convertible Bonds – 47.1% (Cost $76,294,612) Corporate Bonds – 20.0% Beverages – 0.6% Constellation Brands, Inc. (h) BB 7.25% 09/01/2016 N/A Chemicals – 1.3% Lyondell Chemical Co. BB- 11.00% 05/01/2018 05/01/13 @ 100 Diversified Financial Services – 2.8% Capital One Capital V (h) BB 10.25% 08/15/2039 N/A Ford Motor Credit Co., LLC (h) BB- 12.00% 05/15/2015 N/A Textron Financial Corp.(a) (c) B 6.00% 02/15/2067 02/15/17 @ 100 Electronics – 0.4% Sanmina-SCI Corp. B- 8.13% 03/01/2016 03/01/12 @ 103 Health Care-Products – 0.9% Biomet, Inc. (h) B- 10.00% 10/15/2017 10/15/12 @ 105 Health Care-Services – 1.8% Apria Healthcare Group, Inc. (h) BB+ 11.25% 11/01/2014 11/01/11 @ 106 HCA, Inc. BB- 9.25% 11/15/2016 11/15/11 @ 105 Insurance – 1.9% AXA SA (France)(a) (c) (d) BBB 6.38% 12/29/2049 12/14/36 @ 100 Liberty Mutual Group, Inc.(a) (c) BB 10.75% 06/15/2058 06/15/38 @ 100 MetLife, Inc. (h) BBB 10.75% 08/01/2039 08/01/34 @ 100 See notes to financial statements. 12 l Semiannual Report l April 30, 2011 LCM l Advent/Claymore Enhanced Growth & Income Fund l Portfolio of Investments (unaudited) continued Principal Rating Optional Call Amount Description (S&P)* Coupon Maturity Provisions** Value Internet – 0.6% $ UPC Holding BV (Netherlands)(a)(h) B- 9.88% 04/15/2018 04/15/14 @ 105 $ 1,112,500 Machinery-Diversified – 1.5% Case New Holland, Inc. (h) BB+ 7.75% 09/01/2013 N/A Media – 1.9% Clear Channel Worldwide Holdings, Inc., Series B (h) B 9.25% 12/15/2017 12/15/12 @ 107 Oil & Gas – 0.7% Alta Mesa Holdings/Alta Mesa Finance Service Corp.(a)(h) B 9.63% 10/15/2018 10/15/14 @ 105 Pharmaceuticals – 1.1% Axcan Intermediate Holdings, Inc. (h) B 12.75% 03/01/2016 03/01/12 @ 106 Retail – 1.5% Toys “R” US Property Co. II, LLC (h) B+ 8.50% 12/01/2017 12/01/13 @ 104 Semiconductors – 0.3% Memc Electronics Materia(a) BB 7.75% 04/01/2019 04/01/14 @ 106 Telecommunications – 2.7% EUR Alcatel-Lucent (France) B 8.50% 01/15/2016 N/A $ NII Capital Corp. B+ 10.00% 08/15/2016 08/15/13 @ 105 Total Corporate Bonds – 20.0% (Cost $31,972,921) Number of Shares Description Value Convertible Preferred Stocks – 27.4% Auto Manufacturers – 1.5% General Motors Co., Series B(g)(h) B- 4.75% 12/01/2013 N/A Auto Parts & Equipment – 0.7% Goodyear Tire & Rubber Co.(g) NR 5.88% 04/01/2014 N/A Banks – 9.6% Bank of America Corp., Series L(d)(g)(h) BB+ 7.25% – N/A Citigroup, Inc. (g)(h) NR 7.50% 12/15/2012 N/A KeyCorp, Series A(d)(g)(h) BB 7.75% – N/A Synovus Financial Corp., Series tMED NR 8.25% 05/15/2013 N/A UBS AG (Stillwater Mining Co.) (Switzerland)(f)(g) NR 9.38% 06/15/2012 N/A Wells Fargo & Co., Series L(d)(g)(h) A- 7.50% – N/A Diversified Financial Services – 0.3% Swift 2010 Mandatory Common Exchange Security Trust(a) NR 6.00% 12/31/2013 N/A Electric – 1.9% PPL Corp. (g)(h) NR 9.50% 07/01/2013 N/A PPL Corp.(g) NR 8.75% 05/01/2014 N/A Hand & Machine Tools – 1.3% Stanley Black & Decker, Inc. (h) BBB+ 4.75% 11/17/2015 N/A Health Care-Services – 0.6% Healthsouth Corp., Series A(d)(g)(h) CCC+ 6.50% – N/A See notes to financial statements. Semiannual Report l April 30, 2011 l 13 LCM l Advent/Claymore Enhanced Growth & Income Fund l Portfolio of Investments (unaudited) continued Number Rating Optional Call of Shares Description (S&P)* Coupon Maturity Provisions** Value Home Builders – 0.5% Hovnanian Enterprises, Inc. NR 7.25% 02/15/2014 N/A $ 940,611 Insurance – 4.5% Hartford Financial Services Group, Inc., Series F (g)(h) BB+ 7.25% 04/01/2013 N/A MetLife, Inc.(e)(h) BBB- 5.00% 09/11/2013 N/A XL Group PLC (Ireland)(g)(h) BBB- 10.75% 08/15/2011 N/A Leisure Time – 0.6% Callaway Golf Co., Series B(d)(h) NR 7.50% – 06/20/12 @ 100 Mining – 1.2% AngloGold Ashanti Holdings Finance PLC (South Africa)(g) NR 6.00% 09/15/2013 N/A Molycorp, Inc., Series A(g) NR 5.50% 03/01/2014 N/A Oil & Gas – 1.8% Apache Corp., Series D (g)(h) NR 6.00% 08/01/2013 N/A Pharmaceuticals – 0.9% Omnicare Capital Trust II, Series B(g)(h) B 4.00% 06/15/2033 06/13/11 @ 50 Real Estate – 0.5% Forest City Enterprises, Inc., Series A(d)(g)(h) CCC+ 7.00% – 03/09/13 @ 50 Real Estate Investment Trusts – 0.8% Alexandria Real Estate Equities, Inc., Series D(d)(g) NR 7.00% – N/A Telecommunications – 0.7% Lucent Technologies Capital Trust I (h) CCC 7.75% 03/15/2017 03/20/12 @ 1000 Total Convertible Preferred Stocks – 27.4% (Cost $41,670,491) Common Stocks – 18.6% Banks – 1.5% Citigroup, Inc.(e)(g) Sumitomo Mitsui Financial Group, Inc. (Japan) Zions Bancorporation (g)(h) Biotechnology – 0.7% Life Technologies Corp.(e)(g)(h) Building Materials – 0.5% USG Corp.(e)(h) Coal – 0.9% Alpha Natural Resources, Inc.(e)(g)(h) Computers – 2.3% Apple, Inc.(e)(g)(h) EMC Corp.(e)(g)(h) Health Care-Services – 0.6% Tenet Healthcare Corp.(e) Household Products & Housewares – 0.5% Spectrum Brands Holdings, Inc.(e) See notes to financial statements. 14 l Semiannual Report l April 30, 2011 LCM l Advent/Claymore Enhanced Growth & Income Fund l Portfolio of Investments (unaudited) continued Number of Shares Description Value Insurance – 0.2% MGIC Investment Corp.(e)(g)(h) $ 305,698 Internet – 1.9% Blue Coat Systems, Inc.(e) Equinix, Inc.(e)(g) Google, Inc.(e)(g)(h) Iron & Steel – 0.0% ArcelorMittal (Luxembourg)(g)(h) Lodging – 0.0% MGM Resorts International(e)(g) Mining – 0.5% Molycorp, Inc.(e)(g) Newmont Mining Corp.(g) Xstrata PLC (United Kingdom) Miscellaneous Manufacturing – 2.4% General Electric Co.(g)(h) Honeywell International, Inc.(g)(h) Textron, Inc.(g)(h) Oil & Gas – 0.7% Suncor Energy, Inc. (Canada) (g)(h) Pharmaceuticals – 1.9% Allergan, Inc.(g)(h) Mylan, Inc.(e)(g)(h) Teva Pharmaceutical Industries Ltd., ADR (Israel)(g)(h) Real Estate – 0.0% Forest City Enterprises, Inc., Class A(e)(g) Real Estate Investment Trusts – 0.2% Annaly Capital Management, Inc. (g) Semiconductors – 1.2% Advanced Micro Devices, Inc.(e)(g)(h) Intel Corp. (g)(h) Micron Technology, Inc.(e)(h) ON Semiconductor Corp.(e)(g) Software – 0.8% Microsoft Corp. (g)(h) Telecommunications – 1.8% Cable & Wireless Worldwide PLC (United Kingdom) QUALCOMM, Inc. (g)(h) Verizon Communications, Inc. (g)(h) Total Common Stocks – 18.6% (Cost $29,361,733) See notes to financial statements. Semiannual Report l April 30, 2011 l 15 LCM l Advent/Claymore Enhanced Growth & Income Fund l Portfolio of Investments (unaudited) continued Number Rating of Shares Description (S&P)* Coupon Maturity Value Preferred Stocks – 4.2% Diversified Financial Services – 3.6% Citigroup Capital XII (c )(h) BB+ 8.50% 03/30/2040 $ 1,983,750 Citigroup Capital XIII(c) BB+ 7.88% 10/30/2040 JPMorgan Chase Capital XXIX (h) BBB+ 6.70% 04/02/2040 Lodging – 0.6% Las Vegas Sands Corp., Series A NR 10.00% – Total Preferred Stocks – 4.2% (Cost $7,154,202) Exchange Traded Funds – 5.7% Industrial Select Sector SPDR Fund(g)(h) iShares Russell 1000 Value Index Fund (g)(h) iShares Russell 2000 Index Fund(g)(h) SPDR S&P rust(g)(h) SPDR S&P Homebuilders ETF (g)(h) (Cost $9,083,804) Warrants – 2.1% Bank of America Corp.(e)(g) Ford Motor Co.(e)(g) JPMorgan Chase & Co.(e)(g)(h) (Cost $3,271,281) Total Long-Term Investments – 125.1% (Cost $198,809,044) Total Investments – 125.1% (Cost $198,809,044) Other Assets in excess of Liabilities – 3.1% Total value of Options Written – (0.1%) (Premiums received $86,277) Borrowings – (28.1% of Net Assets or 22.5% of Total Investments) Net Assets – 100.0% $ 177,558,842 AB – Stock Company ADR – American Depositary Receipt AG – Stock Corporation BV – Limited Liability Company LLC – Limited Liability Company LP – Limited Partnership N/A – Not Available PLC – Public Limited Company SA – Corporation S&P – Standard & Poor’s SAB de CV – Publicly Traded Company * Ratings shown are per Standard & Poor’s, Moody’s or Fitch. Securities classified as NR are not rated. (For securities not rated by Standard & Poor’s Rating Group, the rating by Moody’s Investor Services, Inc. is provided. Likewise, for securities not rated by Standard & Poor’s Rating Group and Moody’s Investor Services, Inc., the rating by Fitch Ratings is provided.) All ratings are unaudited. The ratings apply to the credit worthiness of the issuers of the underlying securities and not to the Fund or its shares. ** Date and price of the earliest optional call or put provision. There may be other call provisions at varying prices at later dates. See notes to financial statements. 16 l Semiannual Report l April 30, 2011 LCM l Advent/Claymore Enhanced Growth & Income Fund l Portfolio of Investments (unaudited) continued (a) Securities are exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At April 30, 2011 these securities amounted to $21,214,672, which represents 11.9% of net assets. (b) Zero coupon bond. (c) Floating or variable rate coupon. The rate shown is as of April 30, 2011. (d) Perpetual maturity. (e) Non-income producing security. (f) Security is exchangeable into security of another entity that is different than the issuer. The entity is listed in a parenthetical. (g) All or a portion of this security position represents cover for outstanding options written. (h) All or a portion of this security has been physically segregated in connection with the line of credit, forward exchange currency contracts, and futures. As of April 30, 2011, the total amount segregated was $104,630,035. See notes to financial statements. Semiannual Report l April 30, 2011 l 17 LCM l Advent/Claymore Enhanced Growth & Income Fund l Portfolio of Investments (unaudited) continued Contracts (100 shares Expiration Exercise Market per contract) Call Options Written(a) Month Price Value Advanced Micro Devices, Inc. May 2011 $ 10.00 $ (500) Alexandria Real Estate Equities, Inc. May 2011 Allergan, Inc. May 2011 Alpha Natural Resources, Inc. May 2011 AngloGold Ashanti Holdings PLC May 2011 Annaly Capital Management, Inc. May 2011 Apache Corp. June 2011 Apple, Inc. May 2011 Arcelormittal June 2011 Bank of America Corp. June 2011 Cemex SAB de CV May 2011 Chesapeake Energy Corp. June 2011 Citigroup, Inc. May 2011 Continental Airlines, Inc. June 2011 Digital River, Inc. May 2011 EMC Corp. May 2011 Equinix, Inc. June 2011 Ford Motor Co. May 2011 Forest City Enterprises, Inc. May 2011 General Electric Co. May 2011 General Motors Co. June 2011 Goodyear Tire & Rubber Co. May 2011 Google, Inc. May 2011 Greenbrier Cos., Inc. June 2011 Hartford Financial Services Group, Inc. June 2011 Healthsouth Corp. May 2011 Honeywell International, Inc. May 2011 Host Hotels & Resorts, LP May 2011 Industrial Select Sector SPDR Fund May 2011 Intel Corp. June 2011 iShares Russell 1000 Value Index Fund June 2011 iShares Russell 2000 Index Fund June 2011 Janus Capital Group, Inc. June 2011 JPMorgan Chase & Co. May 2011 Kaman Corp. May 2011 KeyCorp June 2011 Lennar Corp. June 2011 Life Technologies Corp. June 2011 MGIC Investment Corp. May 2011 MGM Resorts International May 2011 Microsoft Corp. May 2011 Molycorp, Inc. June 2011 Mylan, Inc. June 2011 Navistar International Corp. May 2011 Newmont Mining Corp. June 2011 Omnicare Capital Trust II June 2011 Contracts (100 shares Expiration Exercise Market per contract) Call Options Written(a) Month Price Value On Semiconductor Corp. May 2011 $ 11.00 $ (400) Peabody Energy Corp. June 2011 PPL Corp. June 2011 Qualcomm, Inc. June 2011 SanDisk Corp. May 2011 Sonic Automotive, Inc. June 2011 SPDR S&P rust May 2011 SPDR S&P Homebuilders ETF May 2011 Suncor Energy, Inc. May 2011 Teva Pharmaceutical Industries Ltd. May 2011 Textron, Inc. June 2011 Trinity Industries, Inc. June 2011 UBS AG (Stillwater Mining Co.) May 2011 Verizon Communications, Inc. June 2011 Wells Fargo & Co. May 2011 XL Group PLC June 2011 XM Satellite Radio, Inc. June 2011 Zions Bancorporation June 2011 Total Value of Call Options Written (Premiums received $(86,277)) $ (88,094) (a) Non-income producing security. See notes to financial statements. 18 l Semiannual Report l April 30, 2011 LCM l Advent/Claymore Enhanced Growth & Income Fund Statement of Assets and Liabilities | April 30, 2011 (unaudited) Assets Investments, at value (cost $198,809,044) $ 222,115,272 Cash & Cash Equivalents Restricted Cash Receivable for securities sold Dividends and interest receivable Tax Reclaims receivable Other assets Total assets Liabilities Borrowings Payable for securities purchased Unrealized depreciation on forward exchange currency contracts Investment Management fee payable Investment Advisory fee payable Options written, at value (premiums received of $86,277) Interest due on borrowings Administrative fee payable Due to broker - variation margin on open futures contracts Accrued expenses and other liabilities Total liabilities Net Assets $ 177,558,842 Composition of Net Assets Common stock, $0.001 par value per share; unlimited number of shares authorized, 13,603,025 shares issued and outstanding $ 13,603 Additional paid-in capital Accumulated net realized loss on investments, options, swaps, futures and foreign currency transactions Accumulated net unrealized appreciation on investments, options, swaps, futures contracts and foreign currency translation Distributions in excess of net investment income Net Assets $ 177,558,842 Net Asset Value (based on 13,603,025 common shares outstanding) $ 13.05 See notes to financial statements. Semiannual Report l April 30, 2011 l 19 LCM l Advent/Claymore Enhanced Growth & Income Fund Statement of Operations | For the six months ended April 30, 2011 (unaudited) Investment Income Interest $ 2,692,689 Dividends (net of foreign withholding taxes of $1,580) Total income $ 4,630,716 Expenses Investment Management fee Investment Advisory fee Professional fees Trustees’ fees and expenses Fund accounting Printing expense Custodian fee Administration fee Insurance Miscellaneous NYSE listing fee Transfer agent fee Interest Expense Total expenses Net investment income Realized and Unrealized Gain (Loss) on Investments, Options, Swaps, Futures Contracts and Foreign Currency Transactions Net realized gain (loss) on: Investments Options Swaps Foreign currency transactions Change in net unrealized appreciation (depreciation) on: Investments Options Swaps Futures contracts Foreign currency translation Net realized and unrealized gain on investments, options, swaps, futures contracts and foreign currency transactions Net Increase in Net Assets Resulting from Operations $ 20,057,054 See notes to financial statements. 20 l Semiannual Report l April 30, 2011 LCM l Advent/Claymore Enhanced Growth & Income Fund Statement of Changes in Net Assets | For the Six Months Ended For the April 30, 2011 Year Ended (unaudited) October 31, 2010 Change in Net Assets from Operations Net investment income $ 2,876,330 $ 5,510,772 Net realized gain (loss) on investments, options, swaps, and foreign currency transactions Net change in unrealized appreciation (depreciation) on investments, options, swaps, futures contracts and foreign currency translation Net increase in net assets resulting from operations Distributions to Common Shareholders from Net investment income Total increase in net assets Net Assets Beginning of year End of year (including distributions in excess of net investment income and accumulated undistributed net investment income of $(3,849,796) and $456,271, respectively) $ 177,558,842 $ 164,684,185 See notes to financial statements. Semiannual Report l April 30, 2011 l 21 LCM l Advent/Claymore Enhanced Growth & Income Fund Statement of Cash Flows | For the six months ended April 30, 2011 (unaudited) Cash Flows from Operating Activities: Net increase in net assets resulting from operations $ 20,057,054 Adjustments to Reconcile Net Increase in Net Assets Resulting from Operations to Net Cash Used in Operating and Investing Activities: Net change in unrealized appreciation on investments Net change in unrealized appreciation on options Net change in unrealized appreciation on swaps Net change in unrealized depreciation on futures contracts Net change in unrealized depreciation on foreign currency transactions Net realized gain on investments Net realized gain on options Net realized loss on swaps Net realized loss on foreign currency transactions Purchase of long-term investments Proceeds from sale of long-term investments Cost of written options assigned and closed Net Amortization of premium Decrease in receivable for securities sold Decrease in dividends and interest receivable Decrease in foreign currency Decrease in tax reclaims receivable Increase in other assets Increase in payable for investments purchased Decrease in interest due on borrowings Premiums received on call options written Increase in investment management fee payable Decrease in investment advisory fee payable Increase in administrative fee payable 36 Increase in due to broker - variation margin on open futures contracts Decrease in accrued expenses and other liabilities Net Cash Provided by Operating and Investing Activities Cash Flows From Financing Activities: Dividends paid to common shareholders Net Cash Used inFinancing Activities Net decrease in cash Cash at Beginning of Period Cash at End of Period $ 3,618,719 Supplemental Disclosure of Cash Flow Information: Cash paid during the period for interest $ 307,749 See notes to financial statements. 22 l Semiannual Report l April 30, 2011 LCM l Advent/Claymore Enhanced Growth & Income Fund Financial Highlights | For the Six months Ended For the For the For the For the For the Per share operating performance April 30, 2011 Year Ended Year Ended Year Ended Year Ended Year Ended for a common share outstanding throughout the period (unaudited) October 31, 2010 October 31, 2009 October 31, 2008 October 31, 2007 October 31, 2006 Net asset value, beginning of period $ Income from investment operations Net investment income (a) Net realized and unrealized gain (loss) on investments, options, swaps, futures contracts and foreign currency transactions ) Total from investment operations ) Distributions to Common Shareholders Net investment income ) Return of capital – – ) ) – – Total distributions to Common Shareholders ) Net asset value, end of period $ Market value, end of period $ Total investment return (b) Net asset value % % % -40.37 % % % Market value % % % -42.88 % % % Ratios and supplemental data Net assets, end of period (thousands) $ Ratios to Average Net Assets applicable to Common Shares: Operating Expenses %(d) % Interest Expense (c) %(d) %(d) N/A N/A N/A N/A Total Expenses %(d) % N/A N/A N/A N/A Net investment income, including interest expense %(d) % Portfolio turnover rate (f) 57 % Senior Indebtedness Total Borrowings outstanding (in thousands) $ $ N/A N/A N/A N/A Asset Coverage per $1000 of indebtedness (e) $ $ N/A N/A N/A N/A (a) Based on average shares outstanding during the period. (b) Total investment return is calculated assuming a purchase of a common share at the beginning of the period and a sale on the last day of the period reported either at net asset value (“NAV”) or market price per share. Distributions are assumed to be reinvested at NAV for NAV returns or the prices obtained under the Fund’s Dividend Reinvestment Plan for market value returns. Total investment return does not reflect brokerage commissions. A return calculated for a period of less than one year is not annualized. (c) Interest expense ratio relates to interest associated with borrowings. (d) The ratio is annualized. (e) Calculated by subtracting the Fund’s total liabilities (not including the borrowings) from the Fund’s total assets and dividing by the total borrowings. (f) Portfolio turnover is not annualized for periods of less than one year. N/A
